         Case 7:20-cr-00481-ER Document 13 Filed 09/23/20 Page 1 of 2




UNITED STAT ES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                        - - - -       X
                                                          LIMITED UNSEALING ORDER
UNITED STATES OF AMERICA
                                                          20 Cr . 481 (UA)
            - v. -

THOMAS SANTOS ,
     a/k/a "Chris Lee ,"
     a/k/a "Fat Boy , "
     a/k/a "Gordo , "
     a/k/a " Big Man , "

ADREAN COOMBS ,
     a/k/a "Swells ,"

JEFFREY GUZMAN , and

VICTOR DEL VALLE ,

                       Defendants .

    - - - - - - - - - - - - - - - - -                 X

     Upon    the     application of the         United States ,      by the Acting

United States Attorney          for    the   Southern     District   of   New York,

Audrey Strauss , by Assistant United States Attorneys Elizabeth A.

Espinosa and Jarrod L. Schaeffer;

     It is found that the Indictment in the above - captioned action,

20 Cr.    481 , is currently sealed and the United States Attorney ' s

Office has applied to have that Indictment unsealed for the limited

purpose of i ssuing corrected arrest warrants, it is therefore

     ORDERED that the Indictment in the above - captioned action be

unsealed    for      the   limited    purpose    of   issuing   corrected    arrest
         Case 7:20-cr-00481-ER Document 13 Filed 09/23/20 Page 2 of 2



warrants and remain otherwise sealed pending further order of the

Court.

SO ORDERED .

Dated:   New York , New York
         September 21 , 2020



                                                               STRATE JUDGE
